DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2022 has been entered.
Drawings
The drawings were received on 22 March 2022. These drawings are not acceptable under the same rationale below.
The drawings are objected to because Figure 9A as filed 22 March 2022 is grainy and multiple element names and numerals are difficult or impossible to clearly discern.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8 and 15 are objected to because of the following informalities: Claims 8 and 15 each have an additional period at the end of the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Messerly et al. (US 20130282003) (“Messerly”) (Cited in IDS) in view of Boukhny et al. (US 20050228425) (“Boukhny”) and in further view of Bisch et al. (US 5997528) (“Bisch”) and Hanrahan et al. (US 20180193579) (“Hanrahan”).
Regarding claim 1, Messerly teaches a method of controlling a temperature of an ultrasonic blade (see [0452], Fig. 75), the method comprising: applying a power level (see power levels, [0259] and [0450]) to an ultrasonic transducer (see transducer 50, Figs. 2 and 11) by a power generator (see generator 30/500 generating ultrasonic drive signal 416 to drive ultrasonic transducer 50; [0198], Figs. 1 and 11) to achieve a desired temperature (see sufficient heat flux into the blade to indicate separation and blade contacting clamp arm pad, [0320]) of an ultrasonic blade (see blade 79, Figs. 2 and 11), wherein the ultrasonic transducer is coupled to the ultrasonic blade by an ultrasonic waveguide (see waveguide 80; [0164], Fig. 2); determine a voltage Vg(t) signal and a current Ig(t) signal applied to the ultrasonic transducer (see [0256], [0440]). However, Messerly fails to specifically teach inferring the temperature of the ultrasonic blade based on a voltage Vg(t) signal and a current Ig(t) signal applied to the ultrasonic transducer, comparing the inferred temperature of the ultrasonic blade to a predetermined temperature, adjusting the power level to the ultrasonic transducer based on the comparison, and the power generator being in data communication with a modular control tower, wherein the modular control tower is configured to be in data communication with at least one additional surgical device and a remote server in a cloud-based data system.
Messerly further teaches actual resonant frequency is correlated to an actual temperature (thermal condition) of the ultrasonic blade (see [0256], [0320], [0322]-[0323], and [0452]), "monitored resonant frequency" is being considered as the actual resonant frequency), wherein the actual resonant frequency is correlated to an actual temperature of the ultrasonic blade (see [0452]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that correlating the resonant frequencies to specific temperatures would have had the predictable result of determining when the blade has reached a temperature indicative of separation and sealing of tissue. However, Messerly fails to teach comparing the inferred temperature of the ultrasonic blade to a predetermined temperature and adjusting the power level to the ultrasonic transducer based on the comparison, and the power generator being in data communication with a modular control tower, wherein the modular control tower is configured to be in data communication with at least one additional surgical device and a remote server in a cloud-based data system.
Boukhny teaches a method for controlling power to an ultrasonic instrument (see ultrasonic handpiece 112, Fig. 2) including establishing a threshold temperature, and adjusting the power delivered to the handpiece as necessary based on whether an estimated temperature exceeds the threshold or exceeds the threshold by a predetermined amount, the adjusting including decreasing power if the estimated temperature exceeds the threshold and increasing or maintaining power if the estimated temperature is below the threshold (see [0077]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Messerly to compared the inferred temperature of the ultrasonic blade to a predetermined temperature and adjusting the power level to the ultrasonic transducer based on the comparison in light of Boukhny, the motivation being to provide the predictable result of providing the desired temperature of the ultrasonic blade to the tissue for performing dissection and/or sealing, and avoiding overheating of the ultrasonic blade (see Boukhny [0074]-[0075]). However, Messerly in view of Boukhny fails to teach the power generator being in data communication with a modular control tower and wherein the modular control tower is configured to be in data communication with at least one additional surgical device and a remote server in a cloud-based data system.
Bisch teaches a surgical system (see Fig. 1) comprising a modular tower (see instrumentation cart 21 including modular modules 13 and a computer unit 3; col. 7, lines 3-16, Fig. 1) including multiple power generators configured to power multiple instruments connected to them and each in data communication with the modular tower (see surgical instruments 19 and plurality of modules 13 in data communication with each other and computer unit 3 of the modular tower; col. 7, lines 27-57, Figs. 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power generator as taught by Messerly in view of Boukhny to be in data communication with a modular control tower and wherein the modular control tower is in data communication with at least one additional surgical device in light of Bisch, the motivation being to provide the additional advantages of providing modular control of several different instruments and improving user-configurability (see Bisch: col. 7 lines 50-57). However, Messerly in view of Boukhny and Bisch fails to teach wherein the modular control tower is configured to be in communication with a remote server in a cloud-based data system.
Hanrahan teaches a medical data system (see Figs. 1 and 3) comprising a medical device (depicted as a medical device tower 16 in Figs. 1 and 3, see also [0020]) that is configured with a gateway (see gateway 20; [0023], Fig. 1) to be in communication with a remote server in a cloud-based data system (see remote, cloud based medical device data processing system 12 implemented on a server and cloud-based computer infrastructure of computers, routers, servers, gateways; [0017]-[0018], Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular control tower as taught by Messerly in view of Boukhny and Bisch to be configured for data communication with a remote server in a cloud-based system in light of Hanrahan, the motivation being to provide the additional benefit of being able to collect data from multiple devices across multiple hospital locations to process the data for further processing and storage into clinical cases for review (see Hanrahan [0054], Figs. 1 and 3).
Regarding claim 2, Messerly in view of Boukhny further teaches measuring a phase angle between the voltage Vg(t) signal and the current Ig(t) signal applied to the ultrasonic transducer, and wherein inferring the temperature of the ultrasonic blade based on a voltage Vg(t) signal and a current Ig(t) signal applied to the ultrasonic transducer comprises inferring the temperature of the ultrasonic blade based on the phase angle between the voltage Vg(t) signal and the current Ig(t) signal applied to the ultrasonic transducer (see Messerly [0440] in light of the obviousness rationale above, phase difference being read as phase angle).
Regarding claim 3, Messerly in view of Boukhny further teaches measuring an impedance Zg(t) equal to a ratio of the voltage Vg(t) signal to the current Ig(t) signal applied to the ultrasonic transducer, and wherein inferring the temperature of the ultrasonic blade based on a voltage Vg(t) signal and a current Ig(t) signal applied to the ultrasonic transducer comprises inferring the temperature of the ultrasonic blade based on the impedance Zg(t) equal to the ratio of the voltage Vg(t) signal to the current 1g(t) signal applied to the ultrasonic transducer (see Messerly [0452] using impedance as the alternative in light of the obviousness rationale above, impedance mathematically being a ratio of voltage and current).
Regarding claims 4-7, Messerly in view of Boukhny teaches similar limitations as discussed above in the rejection of claim 1 in light of the treatment purpose of Messerly being to cut and coagulate tissue (see Messerly Title, [0191], and [0445]).
Regarding claims 8-22, Messerly in view of Boukhny, Bisch, and Hanrahan teaches similar limitations as discussed above in the rejections of claim 1-7 with Messerly further teaching the generator (see generator 30/500, Figs. 1 and 11) having a control circuit/processor (see Messerly [0264]) and non-transitory memory comprising instructions for the processor (see Messerly [0265] and [0284]-[0285]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, 16-17 and 24 of copending Application No. 16/144335 (reference application) in view of Bisch et al. (US 5997528) (“Bisch”) and Hanrahan et al. (US 20180193579) (“Hanrahan”). Both sets of claims define the same general inventive concept of a method/surgical instrument/generator comprising controlling a temperature of an ultrasonic blade, providing a power level to an ultrasonic transducer coupled to an ultrasonic blade, inferring the temperature of the ultrasonic blade based on voltage and current signals applied to the ultrasonic transducer, and controlling the power level based on the inferred temperature, however 1, 8-9, 16-17 and 24 of copending Application No. 16/144335 fails to define a power generator being in data communication with a modular control tower and wherein the modular control tower is configured to be in data communication with at least one additional surgical device and a remote server in a cloud-based system. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided these claim features in light of Bisch and Hanrahan under substantially similar teachings and obviousness rationale as that applied to claim 1 above with regard to Bisch and Hanrahan.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-22 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                               


/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794